MEMORANDUM **
Samuel Gboneso appeals pro se the district court’s summary judgment in favor of Alta Vista Health Care (“AVHC”) in Gboneso’s action brought pursuant to Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e-2(a), alleging that AVHC terminated his employment as a certified nurse aide because he is Afriean-Ameri-*715can. The district court concluded that Gboneso failed to establish a prima facie case of racial discrimination. We review de novo, Wallis v. J.R. Simplot Co., 26 F.3d 885, 888 (9th Cir.1994), and we affirm.
We reject Gboneso’s contention that the district court erred by concluding that he failed to establish a prima facie case of racial discrimination. Gboneso did not provide any admissible evidence whatsoever establishing that he performed his job competently. See St. Mary’s Honor Ctr. v. Hicks, 509 U.S. 502, 506, 113 S.Ct. 2742, 125 L.Ed.2d 407 (1993); McDonnell Douglas Corp. v. Green, 411 U.S. 792, 802, 93 S.Ct. 1817, 36 L.Ed.2d 668 (1973); Pejic v. Hughes Helicopters, Inc., 840 F.2d 667, 672 (9th Cir.1988); Sengupta v. Morrison-Knudsen Co., Inc., 804 F.2d 1072, 1075 (9th Cir.1986). Moreover, the uncontra-dicted evidence showed that in the hiring period immediately following Gboneso’s termination, AVHC hired three African-Americans. See St. Mary’s Honor Ctr., 509 U.S. at 506, 113 S.Ct. 2742; McDonnell Douglas Corp., 411 U.S. at 802, 93 S.Ct. 1817; Pejic, 840 F.2d at 672; Seng-upta, 804 F.2d at 1075.
Accordingly, we conclude that the district court correctly granted summary judgment to AVHC.
AFFIRMED.

 This disposition is not appropriate for publi*715cation and may not be cited to or by the courts of this circuit except as may be provided by 9 th Cir. R. 36-3.